      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 1 of 10




                     CIVIL DISTRICT COURT FOR THE PARISH OF ORLE

                                        STATE OF LOUISIANA

NO.                                             SECTION                                     DIVISION "

                                           JOSEPH HILBURN

                                                 VERSUS

                                 McCARTY CORPORATION, ET AL.


FILED:
                                                           DEPUTY CLERK                            SECll0N 8

                                      PETITION FOR DAMAGES

                                                         CHELSEN RICHARD NAPOLEON
        COMES NOW Joseph Hilburn, by and through di&ëísi§iiVd-còù'ilsöf;@licCrasfedtfully represents
                                                         402 CML COURTS BUILDING
as follows:                                              421 LOYOLA AVENUE - ROOM 402
                                                         NEW ORLEANS, Q470412
         L      Petitioner Joseph Hilburn is an adult residentaitizepyfthe state of Califortiia.

        2.      Made Defendants herein are the foll8*iïiàPeeWiêstic corjMätiBii 541!4iderisëacibade and
                                                      ReceiptNurnts       711465
                doing business in the State of Louisiánghèrr are current orcfernier individuals that are
                                                      R eg ister         C D C C ASH4
                residents of the State of Louisiana and-are~liable-unto-the-Petitionerialse-referred-te-as-
                                                      Case Nurnber        2018 - 08236
                Plaintiff herein) for the claims assertedchggip:                    7 3
                                                         Am o.unt R e ce ive d   $ 517.00
        ASBESTOS MINERS/MANUFACTURERS§ET.LERS/SUPPLIERS/DIBTRIBUTORS

                A.       EAGLE, INC., f/k/a EAGLE ÍÎÉ TÓ 540ÎPAC_IdÑ          00 INC.
                B.       McCARTY CORPORATION;P ayrn e nt / T ra ns a eti o n List
                C.       TAYLOR-SEIDENBACH, INQ;3 og g 3 3397 33.37
                D.       ZURICH AMERICAN INSURANCE COMPANY, as successor-by-merger to
                         Maryland Casualty Company, as the insurer of MARQUETTE INSULATION,
                         INC.
                     .                                   Item                        Charged         Pard      Etal
        EMPLOYER/PREMISE OWNER/EXECU                                                      $444.50 $444.50 $0.00
                                                         Judicia o f                       an     ·popa 30 no
                E.       ALBERT BOSSIER, JR., As an Executlye               cer of Avonda      ustnes, Inc.
                                                         e un d n - un ee               $ . 10      26 .00 ' $0.00
                                                         t n dige nt Legal Fee      .   s 10.00 $10.00 $0.00
        3.      Orleans Parish is a proper venue fordiiÍs matter pursuant to LoußÍiËÉ"Ibodé2gg¡ypio.00
                                                         Supre rgC ourt- Proc             1q.00    $10.00 $0.00
Procedure Article 42(2) because Defendant Taylor-Seidëiibacilei§ a domestic corporation licelised to do
                                                         E4ibits(Papeò                      2.00    $2.00   $0.00
business in this State and has designated as its primary business office and/or primary place of business in

Louisiana as Orleans Parish.

        4.      Orleans Parish is a proper venue for this matter pursuant to Louisiana Code of Civil

Procedure Article 42(2) because Defendant Eagle, Inc. is a domestic corporation licensed to do business

in this State and has designated as its primary business office and/or primary place of business in

Louisiana as Orleans Parish (1100 Poydras Street, New Orlearis; Louisiana 70163).


                                                     1


                                        EXHIBIT A
      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 2 of 10




        5.      Defendant Zurich American Insurance Company, as sùccessor-by-tnerger to Maryland

Casualty Company as the insurer of Marquette Insulation, Inc. is an insurance company authorized to do

and/or doing business in the Parish of Orleans, State of Louisiana and subject to the jurisdiction of this

Honorable Court, which, on information and belief, at all times pertinent herein was the liability insurer

of Marquette Insulation, Inc., and Marquette Insulation, Inc. was domiciled in in Orleans Parish at its

respective time of dissolution, and as such, is directly sued herein pursuant to the provisions of Title 22,

Section 655 of the Louisiana Revised Statutes;

        6.      This action is within the jurisdiction of the court and Orleans Parish is a proper venue

pursuant to Louisiana Code of Civil Procedure article 73 because each of the defendants listed above

contributed to Petitioner's exposure to asbestos and subsequent contraction of mesothelioma and therefore

each is solidarily liable to Petitioner with each of its co-defendants, and defendants Taylor-Seidenbach,

Inc., Eagle, Inc. and Zurich American Insurance Company, as successor-by-merger to Maryland Casualty

Company as the insurer of Marquette Insulation, Inc. are domiciled in Orleans Parish.

        7.      This action is within the jurisdiction of the court and Orleans Parish is a proper venue

pursuant to Louisiana Code of Civil Procedure Article 74 because wrongful conduct occurred and

resultant damages were sustained within Orleans Parish.

                                            BACKGROUND

        8.      Petitioner Joseph Hilburn suffered exposure to asbestos and asbestos-containing products

designed, manufactured, sold and/or supplied and/or maintained by the defendants, which exposure

ultimately resulted in his contraction of malignant mesothelioma. Avondale Industries, Inc. employed

Petitioner Joseph Hilburn from approximately 1966 to 1966. While working in Louisiana from 1966 to

1966, Petitioner's Louisiana work sites, trades and years of exposure to asbestos include, but are not

limited to, those identified in Exhibit "A". During the course and scope of his employment as set forth in

Exhibit "A", during certain years, Petitioner used, handled, and/or was in the vicinity of others using or

handling asbestos or asbestos-containing products at various locations, wherein dangerously high levels

of asbestos fibers escaped into the ambient air of the work place, resulting in Petitioner breathing 040hose

fibers, subsequently causing the development of diffuse malignant mesothelioma.

        9.      Before and during Joseph Hilburn's exposure period, each of the defendants designed,

tested, evaluated, manufactured, packaged, furnished, stored, handled, transported, installed, supplied

and/or sold asbestos-containing products for use at, including but not limited to, each of the facilities

and/or individuals listed directly above in this Background Count, where Petitioner was exposed to

asbestos-containing products, equipment, construction materials, insulation, and products that contained

                                                     2
      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 3 of 10




fibrous, incombustible, chemical-resistant mineral substances commonly called "asbestos."

        10.      When inhaled or otherwise ingested, asbestos causes irreparable and progressive lung

damage that can manifest itself as asbestos-related pleural disease, asbestosis, mesothelioma, pulmonary

and bronchogenic carcinoma, gastrointestinal cancer, cardiac problems, other lung diseases,

pneumoconiosis, and various other injuries.

        11.     Each of the defehdants knew or should have known through industry and medical studies,

the existence of which were unknown to Petitioner, of the health hazards inherent in the asbestos-

containing products they were selling and/or using.

        12.     As a direct and proximate result of having inhaled, ingested or otherwise been exposed to

asbestos as described directly above in this Background Count, Petitioner Joseph Hilburn contracted

malignant mesothelioma, an incurable and terminal cancer caused from asbestos exposure.              Joseph

Hilburn's malignant mesothelioma was diagnosed in or around December of2017.

        13.     Because of the latency period between exposure to asbestos and the onset of malignant

mesothelioma, Petitioner has only recently discovered Petitioner's injuries and not more than one year

preceding thia filing of this Petition for Damages.

        14.     Petitioner disclaims any cause of action or recovery for any injuries caused by any

exposure to asbestos dust that occurred in a federal enclave. Petitioner also disclaims any cause of action

or recovery for any injuries caused by any exposure to asbestos dust following acts or omissigns of a

party committed at the direction of any officer or any person acting under that officer of the United States

or any agency thereof, in an official or individual capacity, for or relating to any act under color of such

office. Relative to the asbestos dust exposures from Avondale Shipyards, Petitioner alleges against the

Avondale Executive Officers only negligent failure to adopt adequate asbestos safety measures that

would have prevented the injuries upon which this Petition is based.

        15.     Petitioner disclaims any cause of action or recovery for any injuries caused by any

exposure to asbestos dust that occurred in a federal enclave, including but not limited to the Outer

Continental Shelf. Specifically, Petitioner does not allege nor will they claim that any asbestos exposure

occurred on or arose from activities related to the Outer Continental Shelf.

        STRICT LIABILITY AND NEGLIGENCE ALLEGATIONS AGAINST SELLER,
             DISTRIBUTOR, SUPPLIER, AND CONTRACTOR DEFENDANTS


        16.     As to ZURICH AMERICAN INSURANCE COMPANY, as successor-by-merger to

Maryland Casualty Company, as the insurer of MARQUETTE INSULATION, INC., EAGLE, INC., f/k/a

EAGLE ASBESTOS & PACKING CO., INC., McCARTY CORPORATION and TAYLOR-

                                                      3
      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 4 of 10




SEIDENBACH, INC., Petitioner asserts causes of action in strict liability for the manufacture and sale of

unreasonably dangerous asbestos-containing products, thereby substantially contributing to Petitioner's

asbestos exposure and resultant malignant mesothelioma.

         17.     As to the Defendants listed directly above in the first paragraph of this Count, Petitioner

asserts causes of action in negligence for the sale and supply of asbestos and asbestos-containing products

and failure to warn, thereby substantially contributing to Petitioner's asbestos exposure and resultant

malignant mesothelioma.

         18.     As to the Defendants listed directly above in the first paragraph of this Count, Petitioner

asserts causes of action in strict products liability as the commercial supplier of asbestos and asbestos-

containing products, thereby substantially contributing to Petitioner's asbestos exposure and resultant

malignant mesothelioma.

        19.      As to the Defendants listed directly above in the first paragraph of this Count, Petitioner

asserts causes of action in negligence for the lack of reasonable care in the handling, use, installation and

removal of asbestos-containing products in the vicinity of Petitioner and failure to warn, and strict garde

liability for damages caused by products within their care, custody, and control, thereby substantially

contributing to Petitioner's asbestos exposure and resultant malignant mesothelioma.

        20.      The Defendants listed directly above in the first paragraph of this Count sold asbestos-

containing insulation and building products to Petitioner's Louisiana work sites including, but not limited

to, those identified in Exhibit "A" during the Petitioner's exposure period from approximately 1966 to

1966. They knew or should have known they were selling unreasonably dangerous products and failed to

warn about those dangers. In addition, these Defendants were and are liable as a "professional vendor" of

asbestos-containing products.    In addition, these Defendants are liable for "manufacturing" asbestos

containing products, including pipe insulation, cement, gaskets, blankets and fittings, marinite/naicarta

"sandwich" boards, which they sold to, or used during insulation or other contract work performed at,

Petitioner's work sites including, but not limited to, those identified in Exhibit "A" during the Petitioner's

exposure period from approximately 1966 to 1966. Petitioner was exposed to said products.                Said

products were unreasonably dangerous per se, unreasonably dangerous in normal use, and dangerous in

design or composition. In addition, said products were unreasonably dangerous because these Defendants

failed to properly warn workers, including Petitioner, of those dangers. In addition, the owners and

operators of Petitioner's work sites including, but not limited to, those identified in Exhibit "A" during

the exposure period from approximately 1966 to 1966 contracted with one or more of these Defendants to

perfortn insulation or dther contracting work, involving the installation, removal, handling and/or

                                                      4
      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 5 of 10




manipulation of asbestos-containing material. Said insulation work had the direct result of releasing into

the workplace atmosphere, within Petitioner's breathing zone, dangerous levels of asbestos dust and

fibers. Consequently, Petitioner was exposed to, and inhaled, said asbestos dust and fibers, sustaining

injury to his lungs, culminating in development of mesothelioma. These Defendants were negligent in

failing to isolate their work activities involving asbestos, not warning bystanders regarding the dangers of

inhaling asbestos dust, and not using proper administrative and engineering controls, such as proper

ventilation and wet-down techhiques, to minimize and/or eliminate asbestos exposure suffered by

bystander employees, including Petitioner. In addition, these Defendants held out to the public, by their

representations and packaging, including the use of boxes, cartons or bags bearing the name or logo of

their company, that they were the manufacturers of the asbestos-containing products which they sold to

Petitioner's work sites including, but not limited to, those identified in Exhibit "A" during the Petitioner's

exposure period from approximately 1966 to 1966. Consequently, under Louisiana law, these Defendants

are deemed to be "manufacturers" of the asbestos-containing products they sold, and are strictly liable for

the injury they caused to Petitioner.

           21.   The asbtestos-containing products manufactured, distributed, and/or sold by these

Defendants were unreasonably dangerous in normal use, were defective in design or composition, were

dangerous per se and/or were dangerous because of a lack of a proper warning regarding their dangers. In

additioil, these Defendants made various representations and wai·ranties regarding the safety, efficacy or

desirability of using their asbestos-containing products. These Defend ts are liable for breaching these

warranties because, in fact, their asbestos-containing products are exïremely dardgerous and are not

particularly useful due to the availability of asbestos-free substitute products. Further, these Defendants

failed to properly warn the Petitioner of the dangers associated with the use of such products, including

the risk of developing mesothelioma, cancer and other lung diseases.

        22.      These Defendants are strictly liable for manufacturing and selling dangerous and

defective products.   Alternatively, they are liable for their negligence in manufacturing and selling

dangerous and defective asbestos-containing products and for failing to properly warn regarding their

dangers,

        23.      As a result of the defective and unreasonably dangerous condition, design and

composition of the asbestos-containing product manufactured, distributed and/or sold by these

Defendants, the Petitioner was exposed to and caused to inhale, during the Petitioner's exposure period

from approximately 1966 to 1966, dangerous amounts of asbestos dust and fibers. As a direct result, he

developed mesothelioma from which he currently suffers.

                                                      5
      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 6 of 10




        24.      The aforementioned acts and omissions of the defendants, for which they are solidarily

and jointly lihble, under a strict liability or negligence standard, proximately caused the Petitioner's

injuries, llamages and losses.

    NEGLIGENCE ACTION AGAINST THE EXECUTIVE OFFICERS OF AVONDALE
INDUSTRIES, INC. f/k/a NORTHROP GRUMMAN SHIP SYSTEMS, INC. n/k/a HUNTINGTON
                            INGALLSINCORPORATED


        25.      Petitioner was exposed to asbestos-containing products directly at AVONDALE

INDUSTRIES, INC. f/k/a NORTHROP GRUMMAN SHIP SYSTEMS, INC. n/k/a HUNTINGTON

INGALLS INCORPORATED, from approximately 1966 to 1966. Petitioner's exposure to asbestos

products occurred without fault on his part. Petitioner hereby alleges that the Executive Officers of

AVONDALE INDUSTRIES, INC. f/k/a NORTHROP GRUMMAN SHIP SYSTEMS, INC. n/k/a

HUNTINGTON INGALLS INCORPORATED, Albert Bossier, Jr. are liable for injuries, as alleged,

arising out of the negligent conduct of these corporate executive officers as detailed herein, and, in failing

to provide a safe place in which to work free from the dangers of respirable asbestos-containing dust.

        26.      As a direct and proximate contributing result of having inhaled, ingested or otherwise

having been exposed to asbestos at Avondale Shipyard, Petitioner has received injuries, both physically

and mentally, including, without limitation, all of the ramifications of malignant mesothelioma.

        27.      The Executive Officers of AVONDALE INDUSTRIES, INC. f/k/a NORTHROP

GRUMMAN SHIP SYSTEMS, INC. n/k/a HUNTINGTON INGALLS INCORPORATED, Albert

Bossier, Jr., negligently, recklessly, willfully and/or because of gross and wanton negligence or fault,

failed to properly discharge their duties to the Petitioner in the following:

                 a.      failed to provide the Petitioner with a safe work environment;

                 b.      failed to provide the Petitioner with safety equipment;

                 c.      failed to provide the Petitioner with correct, adequate, or proper safety

                         equipment;

                 d.      recklessly and negligently failed to disclose, warn or reveal critical medical and

                         safety information to the Petitioner regarding asbestos hazards in general ancl

                         with regard to those specific hazards at the work site;

                 e.      recklessly concealed and negligently omitted to reveal critical medical and safety

                         information from the Petitioner regarding the safety and health risks associated

                         with the asbestos and asbestos-containing products at the worksites;

                 f.      failed to timely remove asbestos hazards from the work place;


                                                       6
      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 7 of 10




                 g.       failed to properly supervise or monitor the work areas for compliance with safety

                          regulations;

                 h.       failed to provide a safe and suitable means of eliminating the amount of asbestos

                          dust in the air; and

                 i.       failed to provide the necessary facilities, practices and procedures that would

                          lessen or eliminate the transfer of asbestos from the workplace to the home on the

                          clothing and/or person of Petitioner.

        28.      The above-described negligence, fault, and willful misconduct of these defendants were a

proximate cause of the Petitioner's injuries.

        29.      At all times throughout Petitioner's exposure to asbestos present and used within

AVONDALE INDUSTRIES, INC. f/k/a NORTHROP GRUMMAN SHIP SYSTEMS, INC. n/k/a

HUNTINGTON INGALLS INCORPORATED facility, The Executive Officers of AVONDALE

INDUSTRIES, INC. f/k/a NORTHROP GRUMMAN SHIP SYSTEMS, INC. n/k/a HUNTINGTON

INGALLS INCORPORATED knew that asbestos posed substantial health risks to those exposed to it,

knew that there were specific engineering and industrial hygiene procedures which should have been

employed to reduce exposures, knew that those exposed to asbestos on the job could bring home asbestos

on their clothes and thereby injuriously expose those in the household, yet The Executive Officers of

AVONDALE INDUSTRIES, INC. f/k/a NORTHROP GRUMMAN SHIP SYSTEMS, ING. n/k/a

HUNTINGTON INGALLS consciously and intentionally ellose not to infòrm Petitioner of this

information or im131ement any meaningful safety precautions, all of which was a substantial contributing

cause of Petitioner's injuries.

        30.      At all material times herein, Albert Bossier, Jr. was an Executive Officer of Huntington

Ingalls, Inc. f/k/a Northrop Grumman Shipbuilding, Inc. (formerly Northrop Grumman Ship Systems,

Inc., formerly Avondale Industries, Inc. and formerly Avondale Shipyards, Inc.) (hereinafter sometimes

"Avondale" or "Avondale Industries, Inc.") with the specific responsibility for the health and safety of

Mr. Joseph Hilburn and his fellow employees during the time they were exposed to substances which

resulted in Petitioner's mesothelioma and other ill effects related thereto.

        31.      Defendant ZURICH AMERICAN INSURANCE COMPANY, as successor-by-merger to

Maryland Casualty Company, as the insurer of MARQUETTE INSULATION, INC, on information and

belief, had in full force and effect ä policy or policies of liability or excess insurance insuring Marquette

Insulation, Inc., against the causes of action asserted herein and covering the premises, matters, persons,

things, actions, inactions, and damages that are the subject of this petition, and, as such, Defendant

                                                      7
      Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 8 of 10




ZURICH AMERICAN INSURANCE COMPANY, as successor-by-merger to Maryland Casualty

Company, as the insurer of MARQUETTE INSULATION, INÖ is directly liable to Petitioner under the

provisions of the Louisiana Revised Statutes, Title 22, Section 655 (now 22:1269).

        WHEREFORE, on the basis of all of the foregoing premises set out in paragraplis 1 through 30,

Petitioner requests that defendants be served with this petition and that there be judgrpent against these

defendants jointly, severally and in solido in a sum sufficient to compensate Petitioner for tlle following:

        a.      all past, present and future medical costs or expenses related thereto;

        b.      all past, presetit and future lost earnings;

        c.      all past, present and future mental suffering, anguish, pain and suffering;

        d.      all past, present and future physical pain and suffering;

        e.      loss of quality of life; and

        f.      Past, present, and future disability.

        WHEREFORE Petitioner prays that after due proceedings had, there be judgment herein in

favor of Petitioner and against the dëfendants as prayed for.

                                                   Respectfully submitted,


                                                   L ,      RY &     ARR, LLC



                                                   FRANK J     A     Bar No. 23322
                                                   MICKEY . LA          , Bar No. 22817
                                                   PHILIP H FF      , Bar No. 32277
                                                   MATTHE C ARK, Bar No. 31102
                                                   AMANDA        LAY, Bar No. 28630
                                                   1010 Common Street, Suite 2050
                                                   New Orleans, Louisiana 70112
                                                   Telephone: (504) 299-1214
                                                   Facsimile:   (504) 299-1215
                                                   and

                                                   THE NEMEROFF LAW FIRM
                                                   A Professional Corporation

                                                   JEFFREY A. O'CONNELL, Bar No. 30282
                                                   RYAN P. PHILLIPS, Bar No. 36924
                                                   Hillcrest Tower
                                                   12720 Hillcrest Road, Suite 700
                                                   Dallas, Texas 75230
                                                   Telephone: (214) 774-225 8
                                                   Facsimile: (214) 393-7897

                                                   COUNSEL FOR PLAINTIFF




                                                        8
     Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 9 of 10




PLEASE SERVE THE FOLLOWING:


1.    ZURICH AMERICAN INSURANCE COMPANY, as successor-by-merger to Maryland
      Casualty Company, as the insurer of MARQUETTE INSULATION, INC.
      Through the Louisiana Secretary of State
      8585 Archives Avenue
      Baton Rouge, LA 70809

2.    McCARTY CORPORATION
      A Louisiana Corporation
      Through its registered agent:
      Paul H. Spaht
      4232 Bluebonnet Blvd.
      Baton Rouge, LA 70809

3.    TAYLOR-SEIDENBACH, INC.
      A corporation duly organized, created and existing under and by virtue of the laws of the state of
      Louisiana, with its principal place of business in New Orleans, Louisiana
      Through its registered agent:
      Robert I. Shepard
      731 South Scott Street
      New Orleans, Louisiana 70119

4.    EAGLE, INC., f/k/a Eagle Asbestos & Packing Co., Inc.
      Through its registered agent:
      Susan B. Kohn
      1100 Poydras Street
      30* Floor
      New Orleans, LA 70163

5.    ALBERT BOSSIER, JR., As an Executive Officer of Avoridale Industries, Inc.
      Through Brian C. Bossier
      Blue Williams LLP
      3421 N. Causeway Boulevard, Ninth Floor
      Metairie, LA 70002




                                                   9
            Case 2:21-cv-00352-JCZ-MBN Document 1-2 Filed 02/18/21 Page 10 of 10



                              PLAINTIFF'S ORIGINAL PETITION
                                       EXHIBIT "A"


Decedent:             Joseph Hilburn

Address:              119 Hillsdale.Court
                      Vacaville, California 95688

Plaintiff's SSN:       xxx-xx-4769

Disease:               Asbestos-related malignant mesothelioma

Work History:          Jobsites and employers only include Louisiana jobsites are not all inclusive, and
                       Petitioner reserves the right to amend this Exhibit after further discovery is completed.
                       Dates are best approximations:




Avondale Shipyards, Inc.        ondale Shipyard - Bridge City, Laborer                        1966 - 1966




                                                                                  VERIFIED
